PER CURIAM.
Appellant Polee was tried, convicted, and sentenced for possession of a short barreled rifle, a second degree felony, in violation of section 790.221, Florida Statutes (Supp.1998). Polee now appeals his conviction and sentence. We affirm the judgement and written sentence.
The record before this court reflects a sentencing error. The trial judge’s oral sentencing pronouncement was for a term of one year and one day in the Department of Corrections followed by fourteen years and one day on probation, for a total sentence of fifteen years and two days. The written sentencing documents reflect a sentence of one year and one day in prison followed by “fourteen years probation (less one day)”, for a total sentence of fifteen years.
Normally, where there is a discrepancy between the oral pronouncement and the written sentencing documents, the matter would be remanded to the trial court to conform the written sentence to the oral pronouncement. See Willis v. State, 656 So.2d 261 (Fla. 1st DCA 1995). In this case, that solution is unacceptable as the trial court’s orally pronounced sentence exceeds the fifteen year statutory maximum for this offense by two days. We conclude the trial judge recognized the error and corrected it in the written sentencing documents. Accordingly, the judgment and written sentence are affirmed.
AFFIRMED.
COBB, PALMER and ORFINGER, R.B., JJ., concur.